Citation Nr: 0127133	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  99-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1946 to April 
1950.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 


FINDINGS OF FACT

1.  In March 1986, the RO denied service connection for a 
back disorder; that same month, the RO notified the veteran 
of that decision, but the veteran did not appeal that 
decision within one year of the date of notification.  

2.  Evidence received since March 1986 is new, is not 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the March 1986 rating decision, which 
denied service connection for a back disorder, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

In March 1986, the RO denied service connection for a back 
disorder; that same month, the RO notified the veteran of 
that decision.  The veteran did not appeal that decision 
within one year of the date of notification.  The March 1986 
decision, therefore, is final.  See 38 U.S.C.A. § 5108, 
7105(c); 38 C.F.R. §§ 20.302, 20.1103.

A final decision may be reopened based upon submission of new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999).  This 
standard has been met.

The Board notes that the definition of new and material 
evidence was amended at 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
This revision, and some other provisions to be codified at 
38 C.F.R. § 3.159(c), is applicable to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
It does not apply to this claim. 

In its March 1986 decision, the RO observed that although the 
veteran was treated for low back strain in service, residual 
disability was not present during a January 1986 VA 
examination, which revealed osteoarthritis of the lumbosacral 
spine.  The RO also indicated that "findings of 
osteoarthritis in the thoracic and lumbar spine [were] 
considered not incident to service."  

Since that time, additional evidence has been associated with 
the claims file.  This evidence includes a June 1991 
operative report documenting treatment for lumbar spondylosis 
and a number of opinions from the veteran's treating 
physician, Dr. B, that the veteran's back disorder is related 
to trauma sustained in service.  This evidence is new, is not 
cumulative, and is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
Evidence received since March 1986, therefore, is new and 
material, and the veteran's claim for service connection for 
a back disorder is reopened.  


ORDER

A claim for service connection for a back disorder is 
reopened.  


REMAND

The Board observes that on November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992). Therefore, for 
these reasons, a remand is required.

The Board notes that in addition to the opinions of the 
veteran's treating physician, who relates a current disorder 
to service, the claims file contains the opinion of a VA 
examiner who, in December 1999, apparently concluded 
otherwise.  Neither the opinions supporting nor the opinion 
against the veteran's claim contain an explanation for the 
opinion expressed.  An opinion by an examiner who has not 
previously examined the veteran would be relevant to a proper 
determination.  In addition, although Dr. B has indicated 
that he has treated the veteran since August 1999, treatment 
records from that physician are not a part of the claims 
file.  Such records, if available, should be obtained, as 
should any available rationale for Dr. B's opinion.  

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

2.  As part of its development, the RO, 
after obtaining appropriate releases from 
the veteran, should secure from the 
veteran's treating physician, Dr. B, any 
records of treatment for the veteran's 
back disorder.  The RO should also afford 
Dr. B an opportunity to provide an 
explanation for his conclusion that the 
veteran's back disorder is related to 
service.  

3.  Thereafter, the RO should afford the 
veteran an examination by an examiner who 
has not previously examined the veteran.  
The examiner should indicate the correct 
current diagnosis or diagnoses of any low 
back disability.  The examiner should 
also express an opinion whether it is at 
least as likely as not that any current 
diagnosis concerning the low back is 
related to disease or injury during the 
veteran's active military service.  The 
examiner should offer a complete 
rationale for any conclusions reached and 
should comment, if possible, on the 
conclusions offered by the veteran's 
treating physician, Dr. B, as well as the 
conclusion contained in a report of a 
December 1999 VA examination.  The claims 
file must be made available to the 
examiner for review.  

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2001).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



